NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LINDA ALEXANDER,                                No. 20-35321

                Plaintiff-Appellant,            D.C. No. 4:19-cv-05263-TOR

 v.
                                                MEMORANDUM*
CITY OF RICHLAND, Code Enforcement
Board of Richland Police Department; CITY
OF RICHLAND CITY COUNCIL;
THOMPSON, Mayor, City of Richland;
REENTS, Manager, City of Richland;
LINDSEY BLANCHARD; CERISE PECK;
MIKE HARRISON,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Linda Alexander appeals pro se from the district court’s judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing her action alleging various federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Cervantes v. United States, 330 F.3d 1186, 1187

(9th Cir. 2003). We affirm.

      The district court properly dismissed Alexander’s action because Alexander

failed to allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Alexander’s

motions for an extension of unspecified deadlines, a jury trial, and the appointment

of counsel. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth

standard of review and requirements for appointment of counsel); S. Cal. Edison

Co. v. Lynch, 307 F.3d 794, 807 (9th Cir. 2002) (explaining that “district courts

have inherent power to control their dockets” and this court “will reverse a district

court’s litigation management decisions only if it abused its discretion” (citation

and internal quotation marks omitted)).

      We reject as without merit Alexander’s contention that the district court was

biased against her.

      We do not consider arguments and allegations raised for the first time on


                                            2                                      20-35321
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               20-35321